Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Staples (US 2017/0045121 A1).
Regarding claim 1, Staples teaches a chain guide assembly comprising:
	a backplate (102), the backplate configured to be coupled with a frame (115) of a vehicle and oriented with respect to a sprocket (22), the backplate comprising:
		an elongated opening (116) therein; and
	a chain guide (100), the chain guide comprising:
		a guide (106) configured to orient a chain with respect to said sprocket; and
		a retaining assembly (114) configured to removably and adjustably frictionally couple said guide at a given location along the elongated opening in said backplate, such that when said guide is rotated axially about said retaining assembly, said guide is retained at said given location (Staples, paragraphs 0081-0088).

Regarding claim 2, Staples teaches the chain guide assembly of claim 1 disclosed above, and further teaches that the assembly comprises:
	a fastener (142) configured to retain said guide (106) and pass partially through said elongated opening (116) in said backplate (102) such that said guide is on a first side of said backplate (Staples, paragraphs 0081-0097 and figs 2-6); and
	a nut located on a second side of said backplate opposite of said guide, said nut configured to retain said fastener with said backplate (Staples, paragraph 0107).

Regarding claim 3, Staples teaches the chain guide assembly of claim 2 disclosed above, and further teaches that the backplate (102) further comprises an indexing track about a portion of said elongated opening (116)(Staples, paragraphs 0082-0089).

Regarding claim 10, Staples teaches a chain guide assembly comprising:
	a backplate (102), the backplate configured to be coupled with a frame (115) of a vehicle and oriented with respect to a sprocket (22), the backplate comprising:
an elongated opening (116) therein; and
	a chain guide (100), the chain guide comprising:
		a guide (106) configured to orient a chain with respect to said sprocket; and
		a retaining assembly (114) comprising:
a fastener (142) configured to retain said guide (106) and pass partially through said elongated opening (116) in said backplate (102) such that said guide is on a first side of said backplate (Staples, paragraphs 0081-0097 and figs 2-6); and
a nut located on a second side of said backplate opposite of said guide, said nut configured to retain said fastener with said backplate (Staples, paragraph 0107),
said retaining assembly configured to removably and adjustably frictionally couple said guide at a given location along the elongated opening in said backplate, such that when said guide is rotated axially about said retaining assembly, said guide is retained at said given location (Staples, paragraphs 0081-0088).

Regarding claim 11, Staples teaches the chain guide assembly of claim 10 disclosed above, and further teaches that the backplate (102) further comprises an indexing track about a portion of said elongated opening (116)(Staples, paragraphs 0082-0089).
Allowable Subject Matter
Claims 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art teaches or reasonably suggests a chain guide with a frictional spacer and fastener that function in part with an indexing track to allow the chain guide to rotate while the location relative to the backplate stays constant. While prior arts do teach providing chain guides that involve multiple locks and fasteners to allow for the rotation or location to be changed independent of each other, no prior art teaches such a function being executed with just one fastener, nor that the backplate is indexed in addition to said frictional spacer and fastener.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 4-9 and 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant is advised that should claims 17-20 be found allowable, claims 4-9 and 12-16, if rewritten in independent form to include all of the limitations of the base claims and any intervening claims, will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fujimoto (US 2019/0127023 A1) - teaches a friction washer mechanism similar to the claimed invention; Pfeiffer (US 2018/0022418 A1) - teaches a similarly adjustable chain guide.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ROSE KINCAID whose telephone number is (571)272-8014. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/E.R.K./Examiner, Art Unit 3651